                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                         Case No. 18-cr-250 (ECT/SER)

                    Plaintiff,

v.                                                           ORDER

Justin Thomas Chapman,

                    Defendant.


Manda M. Sertich, Assistant United States Attorney, United States Attorney’s Office,
300 South Fourth Street, Suite 600, Minneapolis MN 55415 (for the Government); and

Manvir K. Atwal, Assistant Federal Defender, Federal Defender’s Office, 300 South
Fourth Street, Suite 107, Minneapolis MN 55415 (for Defendant).


      This matter is before the Court, United States Magistrate Judge Steven E. Rau, on

the parties’ non-dispositive pretrial motions. Based upon the record, motions and

memoranda, and the arguments of counsel at the hearing and in their respective filings,

IT IS HEREBY ORDERED as follows:


      1.     The Government’s Motion for Discovery Pursuant to Federal Rules of
             Criminal Procedure 16(b), 12.1, 12.2, 12.3 and 26.2, (ECF No. 15), is
             GRANTED as follows: The Government seeks discovery pursuant to
             pursuant to Fed. R. Crim. P. 12.1, 12.2, 12.3, 16, and 26.2. Defendant has
             offered no objection to the motion. Therefore, Defendant shall comply with
             his obligations under the Federal Rules of Criminal Procedure.

      2.     Defendant’s Motion for Discovery and Inspection, (ECF No. 28), is
             GRANTED as follows: Defendant seeks discovery pursuant to the Federal
             Rules of Criminal Procedure. The Government does not object. Therefore,
             the Government shall comply with its obligations under the Federal Rules.


                                          1
3.   Defendant’s Pretrial Motion for Disclosure of 404 Evidence, (ECF No. 29),
     is GRANTED as follows: Defendant requests immediate disclosure of
     “bad act” or “similar course of conduct” evidence the Government intends
     to offer at trial. The Government does not object to producing evidence
     extrinsic to the charged offense. Rule 404(b) requires the Government to
     provide reasonable notice before trial when evidence of a crime, wrong, or
     other act will be used to “prov[e] motive, opportunity, intent, preparation,
     plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R.
     Evid. 404(b)(2). “Rule 404(b) . . . applies to the admission of wrongful-act
     evidence that is extrinsic to the charged offense; the rule does not prevent
     admission of other wrongful conduct that is intrinsic to the charged
     offense.” United States v. Ruiz-Chavez, 612 F.3d 983, 988 (8th Cir. 2010)
     (citations omitted). “Evidence of other wrongful conduct is considered
     intrinsic when it is offered for the purpose of providing the context in
     which the charged crime occurred.” United States v. Johnson, 463 F.3d
     803, 808 (8th Cir. 2006) (citation omitted). Therefore, no later than no later
     than 14 days prior to trial, the Government shall provide notice of all
     extrinsic evidence that it intends to offer at trial within the purview of Fed.
     R. Evid. 404(b).

4.   Defendant’s Motion to Compel Attorney for the Government to Disclose
     Evidence Favorable to the Defendant, (ECF No. 30), is GRANTED as
     follows: Defendant seeks evidence pursuant to Brady v. Maryland, 373
     U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and their
     progeny. The Government indicates it is aware of its obligations under
     these authorities. Therefore, the Government shall fully comply with its
     obligations under Brady, Giglio, and their progeny.

5.   Defendant’s Motion for Discovery of Expert under Rule 16(a)(1)(G), (ECF
     No. 31), is GRANTED as follows: Defendant moves for disclosure of a
     written summary of expert testimony the Government intends to use at trial.
     The Government does not object to disclosure. Therefore, the Government
     shall disclose its experts and a summary of their testimony no later than two
     weeks before trial. See Fed. R. Crim. P. 16(a)(1)(G); Fed. R. Crim. P. 16
     advisory committee’s notes, 1993 Amendments (“Although no specific
     timing requirements are included, it is expected that the parties will make
     their requests and disclosures in a timely fashion.”).

6.   Defendant’s Motion for Government Agents to Retain Rough Notes and
     Evidence, (ECF No. 32), is GRANTED as follows: Defendant seeks an
     order compelling the Government to retain rough notes. The Government
     does not oppose to retention of notes. Therefore, the Government shall



                                    2
             direct its agents involved in this case to retain and preserve any rough notes
             and evidence pertaining to this case.


Dated: January 3, 2019                                 s/ Steven E. Rau
                                                Steven E. Rau
                                                United States Magistrate Judge
                                                District of Minnesota

                                                United States v. Chapman
                                                Case No. 18-cr-250 (ECT/SER)




                                            3
